COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 OSCAR ACEVES,                                   §                No. 08-14-00008-CR

                       Appellant,                §                  Appeal from the

 v.                                              §           Criminal District Court No. 1

 THE STATE OF TEXAS,                             §             of El Paso County, Texas

                        State.                   §                (TC# 20130D03107)

                                              §
                                            ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until June 27, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerma, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before June 27, 2014.

       If the Appellant’s brief is not filed with this Court by June 27, 2014, this Court will

find it necessary to send this case back to the trial court for a hearing as to why the Appellant’s

brief has not been filed.

       IT IS SO ORDERED this 11th day of June, 2014.

                                                      PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.